USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1273                          UNITED STATES,                            Appellee,                                v.                          ARTHUR L. DOE,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                                                 FOR THE DISTRICT OF MASSACHUSETTS                                          [Hon. Reginald C. Lindsay, U.S. District Judge]                              Before                    Torruella, Chief Judge,                Campbell, Senior Circuit Judge,                   and Lipez, Circuit Judge.                                                                      Diane L. Maldonado on brief for appellant.     Donald K. Stern, United States Attorney and Jennifer Zacks,Assistant U.S. Attorney on brief for appellee.DECEMBER 9, 1998                                                                     Per Curiam.  Upon careful review of the briefs and record, weconclude that the district court did not commit plain error inadmitting evidence of defendant's escape from pre-trial detention,see United States v. Tracy, 989 F.2d 1279, 1285 (1st Cir. 1993), orin instructing the jury as to its discretion in weighing thatevidence, see United States v. Hyson, 721 F.2d 856, 864 (1st Cir.1983).     Affirmed.  See 1st Cir. Loc. R. 27.1.                               -2-